 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                 NO: 2:18-CR-0232-TOR-17
 8                              Plaintiff,
                                                 ORDER MODIFYING CONDITIONS
 9          v.                                   OF RELEASE

10    MATTHEW DAVID CARTER,

11                       Defendant.
           BEFORE THE COURT is Defendant’s Unopposed Motion to Modify
12
     Conditions of Release. ECF No. 377. The motion was submitted for consideration
13
     without oral argument. Having reviewed the record and the documents contained
14
     therein, the Court is fully informed.
15
           The Court finds good cause to grant Defendant’s motion.
16
           ACCORDINGLY, IT IS HEREBY ORDERED:
17
           1. Defendant’s Unopposed Motion to Modify Conditions of Release, ECF
18
     No. 377, is GRANTED. The Defendant shall remain released pursuant to the
19

20


     ORDER MODIFYING CONDITIONS OF RELEASE ~ 1
 1   conditions of release previously imposed in this matter, ECF No. 155, 316, except

 2   that Special Condition No. 14 of ECF No. 155 at 3 is modified as follows:

 3         Defendant shall remain in the Eastern District of Washington or the District

 4         of Nevada or enroute directly between, and the District of Arizona for

 5         employment purposes only, while the case is pending. By timely motion

 6         clearly stating whether opposing counsel and Pretrial Services object to the

 7         request, Defendant may be permitted to travel outside this geographical area.

 8         2. All other terms and conditions of release previously imposed by the

 9   Court remain in effect.

10         IT IS SO ORDERED. The District Court Clerk is hereby directed to enter

11   this Order and provide copies to counsel and the United States Probation Office

12         DATED May 16, 2019.

13

14                                    THOMAS O. RICE
                               Chief United States District Judge
15

16

17

18

19

20


     ORDER MODIFYING CONDITIONS OF RELEASE ~ 2
